CATES, Judge.
Habeas corpus denied.
Morris, unattended by a lawyer, was' convicted in the City of Birmingham Recorder’s Court September 18, 1969, on two charges of trespass and two of assault and battery. One trespass and an assault occurred September 9, 1969, the other trespass and assault took place the next day. We see no agglutinative chronologic nexus as was applied in James v. Headley, 5 Cir., 410 F.2d 325.
No one conviction carried more than 180 days. Morris did not appeal for a trial de novo in the circuit court wherein he could have had a jury trial.
Since coram nobis must be sued out in the court convicting the prisoner, we cannot treat the instant petition as one for that writ because the proceeding sub judice, was in the circuit court.
Habeas corpus is not the proper remedy. Code 1940, T. 15, § 27. Anderson v. State, 41 Ala.App. 502, 139 So.2d 352; Ex parte Nuckols, 42 Ala.App. 269, 160 So.2d 655; Ex parte Nuckols, 276 Ala. 368, 162 So.2d 464.
The judgment below is due to be
Affirmed.
ALMON, J., not sitting.